Citation Nr: 0918915	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-40 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES


1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
impotence, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim for compensation under 38 U.S.C. § 1151 for 
penile deformity and impotence, and if so, whether the claim 
should be granted.

3.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a right heel fracture.

4.  Entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a left ankle fracture.




REPRESENTATION

Appellant represented by:	Jean-Claude Sakellarios


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
November 1971. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In November 2008, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

At his video conference hearing, the Veteran indicated that 
he wished to claim service connection for dental trauma and a 
back disability.  The RO has not yet addressed these issues.  
Therefore, these matters are referred to the originating 
agency for appropriate action.

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for impotence, entitlement to compensation under 
38 U.S.C. § 1151 for penile deformity and impotence, 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a right heel fracture, and entitlement to 
compensation under 38 U.S.C. § 1151 for residuals of a left 
ankle fracture, are addressed in the REMAND that follows the 
order section of this decision. 


FINDINGS OF FACT

1.  Entitlement to compensation under 38 U.S.C. § 1151 for 
penile deformity and impotence was most recently denied in an 
unappealed RO decision issued in December 2001.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to compensation under 38 U.S.C. § 1151 
for penile deformity and impotence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Although the RO has determined that new and material evidence 
had been submitted to reopen the Veteran's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Entitlement to compensation under 38 U.S.C. § 1151 for penile 
deformity and impotence was most recently finally denied in 
an unappealed rating decision issued in December 2001 because 
the evidence failed to establish that VA medical services 
were the proximate cause of the Veteran's claimed disability.

The subsequently received evidence includes an examination 
report dated in March 2005 from the Veteran's private 
physician, Dr. B., and the transcript of testimony given by 
Dr. B. at the Veteran's April 2005 RO hearing.  Such new 
evidence includes the opinions of Dr. B. that the Veteran had 
a current penile deformity and functional impairment as the 
result of VA surgery, that such VA surgery was not proper, 
and that the Veteran has current problems involving his penis 
because of negligence and improper procedure by VA surgeons.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it helps to 
establish that VA medical services were the proximate cause 
of the Veteran's claimed penile deformity and impotence, and 
that providers of such medical services were negligent, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for compensation under 
38 U.S.C. § 1151 for penile deformity and impotence is 
granted.


REMAND

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for impotence, entitlement to compensation under 
38 U.S.C. § 1151 for penile deformity and impotence, 
entitlement to compensation under 38 U.S.C. § 1151 for 
residuals of a right heel fracture, and entitlement to 
compensation under 38 U.S.C. § 1151 for residuals of a left 
ankle fracture must be remanded for the following reasons.

The issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for impotence must be remanded for proper notice 
under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2008).  For a 
claim to reopen a previously denied claim for service 
connection, the VCAA requires that VA provide a notice letter 
that describes the basis of the previous denial, as well as 
the evidence necessary to substantiate the element or 
elements of service connection found to be unsubstantiated in 
the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1, 
10 (2006).  Although the Veteran was provided a notice letter 
with respect to his claim to reopen in March 2004, the letter 
did not describe the basis of the previous denial, or the 
evidence necessary to substantiate the element or elements of 
service connection found to be unsubstantiated in the 
previous denial.  Specifically, the letter did not indicate 
that the basis of the Veteran's previous denial was that the 
evidence failed to establish that the Veteran had any penile 
complaints, injury or treatment in service, and post service 
records did not show penile complaints until many years 
following discharge from service.  It furthermore did not 
indicate that new evidence establishing in-service incurrence 
of an injury or disorder related to current impotence, or new 
evidence showing a link between a current impotence and the 
Veteran's service, was necessary to substantiate the element 
or elements of service connection found to be unsubstantiated 
in the previous denial.  Thus, a new letter that complies 
with Kent must be provided to the Veteran.

With respect to the Veteran's claim for compensation under 
38 U.S.C. § 1151 for penile deformity and impotence, the 
record reflects numerous VA surgeries on the Veteran's penis 
beginning in April 1992.  The Veteran's has contended that 
such surgeries were not properly performed, and that they 
resulted in penile deformity and impotence.  Furthermore, an 
examination report dated in March 2005 from the Veteran's 
private physician, Dr. B., and testimony given by Dr. B. at 
the Veteran's April 2005 RO hearing, include the opinion that 
the Veteran has a current penile deformity and functional 
impairment as the result of VA surgery, that such VA surgery 
was not proper, and that the Veteran suffered current 
problems involving his penis because of negligence and 
improper procedure by VA surgeons.

However, neither the March 2005 examination report nor the 
April 2005 testimony of Dr. B. provides an explanation of how 
VA was negligent.  Moreover, the record is unclear as to what 
additional disability was incurred by the Veteran as the 
result of any VA surgery.  In this regard, while the Veteran 
has reported that his penis is significantly shorter than it 
was prior to such VA surgery, there is no evidence other than 
the Veteran's own assertions that VA surgery caused any such 
change in penis size.  Also, at the time of the Veteran's 
first surgery in April 1992, it was noted that the Veteran 
had longstanding impotence.

Thus, a VA examination is necessary to determine whether the 
Veteran incurred additional disability, including penile 
deformity or impotence, as the result of VA medical treatment 
and, if so, whether any such additional disability was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment; or the result of an event that was not reasonably 
foreseeable.

With respect to the Veteran's claims of compensation under 
38 U.S.C. § 1151 for residuals of a right heel fracture and 
residuals of a left ankle fracture, the record reflects VA 
surgery on the Veteran's left ankle in October 2000 and VA 
surgery on his  right heel in September 2001.  The Veteran 
testified at his November 2008 Board hearing that he believed 
that his surgeries were performed improperly and that 
following his VA surgeries his ankle and heel conditions 
worsened.  He has not been provided a VA examination 
addressing whether additional disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment; or 
the result of an event that was not reasonably foreseeable.  
The Board has determined that such an examination is required 
to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to this claim.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	With respect to the issue of whether 
new and material evidence has been 
received to reopen a claim of 
entitlement to service connection for 
impotence, the RO or the AMC should 
send the Veteran a letter providing the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
The RO or the AMC should ensure that 
the notice provided is in compliance 
with Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006).  Specifically, the letter 
should indicate that the basis of the 
Veteran's previous denial was that the 
evidence failed to establish that the 
Veteran had any penile complaints, 
injury or treatment in service, and 
post service records did not show 
penile complaints until many years 
following discharge from service.  The 
letter should also indicate that new 
evidence establishing in-service an 
injury or disorder related to current 
impotence, or new evidence showing a 
link between a current impotence and 
the Veteran's service, is necessary to 
substantiate the elements of service 
connection found to be unsubstantiated 
in the previous denial.

2.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

3.	Then, the Veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine if 
he has additional disability related to 
a penile deformity or impotence due to 
fault on the part of the Department in 
furnishing hospital care, or medical or 
surgical treatment or due to an event 
not reasonably foreseeable.  The claims 
folders must be provided to and 
reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on examination results and a 
review of the claims folders, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that VA surgery and 
related treatment of the Veteran's 
penis resulted in additional 
disability, to include penile deformity 
and impotence.  If any such additional 
disability is found, the examiner 
should express and opinion as to 
whether such additional disability was 
a result of either (1) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault on the part of VA in furnishing 
the hospital care, medical or surgical 
treatment, or examination (i.e. whether 
VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider), or 
(2) an event a reasonable health care 
provider would not have considered to 
be an ordinary risk of the treatment 
provided.  The rationale for each 
opinion expressed should also be 
provided.

4.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine if 
he has additional disability related to 
residuals of a right heel fracture or 
residuals of a left ankle fracture due 
to fault on the part of the Department 
in furnishing hospital care, or medical 
or surgical treatment or due to an 
event not reasonably foreseeable.  The 
claims folders must be provided to and 
reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on examination results and a 
review of the claims folders, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that VA surgery and 
related treatment involving the 
Veteran's residuals of a right heel 
fracture or residuals of a left ankle 
fracture resulted in additional 
disability.  If any such additional 
disability is found, the examiner 
should express an opinion as to whether 
such additional disability was a result 
of either (1) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination (i.e. whether 
VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider), or 
(2) an event a reasonable health care 
provider would not have considered to 
be an ordinary risk of the treatment 
provided.  The rationale for each 
opinion expressed should also be 
provided.

5.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

6.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


